DETAILED ACTION
Applicant’s amendment filed November 15, 2021 is acknowledged.
Claims 1, 2, 11, and 12 have been amended.
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of the allowable subject matter as indicated in the Office Action dated September 13, 2021.  The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, the wireless access point re-selecting the radio frequency for the CA PCC for the UE based on the number of repeater hops and the uplink throughput and re-selecting the amount of the CA SCCs for the UE based on the number of repeater hops and the uplink throughput; and the wireless access point wirelessly exchanging additional user data with the UE over the wireless repeater chain using the re-selected radio frequency for the CA PCC and the re- selected amount of the CA SCCs, and distinguishes from the prior art of record when considered in combination with the other limitations of the claim. The same reasoning applies to claim 11.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 11, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477